_____________

                                No. 96-1504MN
                                _____________

Gregory Jaunich,                    *
                                    *
                 Appellant,         *
                                    *   Appeal from the United States
      v.                            *   District Court for the District
                                    *   of Minnesota.
United States Commodity Futures     *
Trading Commission,                 *            [UNPUBLISHED]
                                    *
                 Appellee.          *
                              _____________

                        Submitted:   November 20, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Based on the record before us, we find no error that would require
reversal.   We thus affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.